DECISION
This matter is before the Court on defendant, Amica Mutual Insurance Company's Motion for Judgment.
This Court notes that on August 17, 1993, the above-entitled matter was heard before the Honorable Justice Cresto regarding defendant, Amica Mutual Insurance Company's Motion for Summary Judgment. The motion was denied.
The "law of the case" is a well-established doctrine in this jurisdiction. Goodman v. Turner, 512 A.2d 861 (R.I. 1986) (citingSalvadore v. Major Electric  Supply. Inc., 469 A.2d 353 (R.I. 1983); Rhode Island Hospital Trust Bank v. National HealthFoundation, 119 R.I. 823, 384 A.2d 301 (1978); Payne v. SuperiorCourt, 78 R.I. 177, 80 A.2d 159, reh. denied 78 R.I. 188, 82 A.2d 167 (1951)). Once "a judge has decided an interlocutory matter in a pending suit, a second judge, confronted at a later stage of the suit with the same question in the identical manner, should refrain from disturbing the first ruling." Id. (quotingSalvadore, 469 A.2d at 356).
Consequently, since the motion calendar justice already denied the defendant's motion for summary judgment, and an examination of the file reveals that no new material has been presented, this Court denies the defendant's Motion for Judgment.
Counsel shall present the appropriate judgment for entry. Scheduling of a hearing date will follow.